Citation Nr: 0413733	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the right second, third, and fourth 
metacarpals with mild osteoarthritis.

2.  Entitlement to service connection for a left hand 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from July 1960 to July 
1964 and from July 1965 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veteran's Affairs (VA) 
rating decision in which the regional office (RO) in St. 
Petersburg, Florida, denied entitlement to service connection 
for a left hand disorder.  The veteran has also appealed the 
RO's denial of entitlement to a rating in excess of 10 
percent for residuals of fracture of the second, third, and 
fourth metacarpals of the right hand with mild 
osteoarthritis.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.


REMAND

During the pendency of the veteran's appeal of the RO's 
evaluation of his disability from residuals of fractures of 
the second, third, and fourth metacarpals of the right hand, 
the regulations concerning the evaluation of disability 
involving the fingers of were revised.  I note that the RO 
rated that veteran's right hand disability utilizing former 
Diagnostic Codes 5225 and 5227.  Although the Board has 
provided the veteran a copy of the revised regulations, the 
RO has not considered the evaluation of the veteran's right 
hand disability in the context of new regulations pertaining 
to disability manifested by limitation of finger motion.  

The most recent VA examination of the veteran's hands for 
compensation purposes was conducted in July 1999.  As noted 
by the veteran's representative in October 2003, the examiner 
did not review the veteran's claims folder.  Fulfillment of 
the VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical examination 
which take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinsky, 1 Vet. 
App. 121 (1991).  See also VAOPGCPREC 20-95 (1995).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a right hand 
disorder since April 1999 or for a left 
hand disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.  The RO should associate 
all correspondence and any records 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from residuals of 
fracture of the right second, third, and 
fourth metacarpals, and to determine the 
etiology of his claimed left hand 
disorder(s).  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed, 
including ranges of motion in the fingers 
of the right hand, measured in terms of 
the gap between the fingertips and the 
proximal transverse crease of the palm.  
The examiner should comment on the 
presence or absence of ankylosis in the 
joints of the right hand and fingers.  The 
examiner should comment on such matters as 
the presence or absence of weakness, 
excess fatigability, pain with motion, 
incoordination, impaired ability to 
execute skilled movements smoothly, 
swelling, deformity or atrophy of disuse.  
Concerning any left hand disorder 
identified, the examiner should express an 
opinion whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's disability 
from any left hand disorder identified was 
incurred in or aggravated during a period 
of active duty service.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

4.  Then, the RO should again review the 
record and readjudicate the claim of 
entitlement to an increased rating for 
residuals of fractures of the right 
second, third, and fourth metacarpals in 
the context of both the former and revised 
regulations for the rating of finger 
disorders.  The RO should specifically 
consider and discuss whether an 
extraschedular evaluation is warranted.  
The RO should also readjudicate the 
veteran's claim of entitlement to service 
connection for a left hand disorder.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




